232 S.W.3d 666 (2007)
John T. BRASS and Margaret A. Brass; and Fred M. Vorwerk and Margaret M. Vorwerk, Plaintiffs/Appellants,
v.
Jerry A. DAVIS and Mary Ann Davis, Defendants/Respondents.
No. ED 89161.
Missouri Court of Appeals, Eastern District, Division Two.
September 11, 2007.
Rick Stout, St. Charles, MO, for Appellant.
Robert Wohler, O'Fallon, MO, for Respondent.
*667 Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A BAKER, J.

ORDER
PER CURIUM.
John and Margaret Brass and Fred and Margaret Vorwerk (Appellants) appeal from the trial court's denial of declaratory judgment and an injunction to prohibit developers Jerry and Mary Ann Davis (Respondents) from dividing a plot of land in the Maryridge subdivision in St. Charles County. We have reviewed the briefs of the parties and the record on appeal, and no error of law appears. The judgment of the trial court is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).